United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-3063
                                     ___________

Alan T. Boyce,                            *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of South Dakota.
Interbake Foods,                          *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                               Submitted: March 5, 2012
                                  Filed: March 14, 2012
                                   ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

        Alan Boyce appeals the district court’s1 adverse grant of summary judgment
in his action against Interbake Foods, in which he asserted claims under Title VII, and
a state-law claim of intentional infliction of emotional distress. First, we note that--to
the extent Boyce has raised new allegations on appeal--we do not consider them. See
Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (declining to consider
allegations first raised on appeal). Further, upon careful de novo review, see Tusing
v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th Cir. 2011) (grant of

      1
       Honorable Karen E. Schreier, Chief Judge, United States District Court for the
District of South Dakota.
summary judgment reviewed de novo), we conclude that there is no basis for reversal,
as Interbake Foods was entitled to judgment as a matter of law on each of Boyce’s
claims.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                        __________________________




                                        -2-